Title: From Benjamin Franklin to François Bowens, 12 January 1781
From: Franklin, Benjamin
To: Bowens, François-Jacques-Arnould


Sir,
Passy 12. Jan 1781.
I received the Letter you did me the honour of writing to me on the 21st of last Month, & return you my Thanks, for your Care in forwarding from time to time the Articles sent me from England.
I have sent several times, since the recipt of your Letter, to enquire at the Bureau des Dilligences de Lille for the Case containg Stationary Ware & the Box containg the Porcelain Portrait; but have always recd for ansr that they were not arriv’d. May I beg the favr of you to desire your Correspondent at Lille, when ever he forward’s me anything to inform me of it by a Line, & let me know the Day & at what Bureau it will arrive at Paris.
Your Directions have been followed in enquiring about the Case containg a Picture which had been so long missing; & I have at length recd it in good order.
Mr. Digges writes me in his Letter of the 2d Inst. that he has forward’d to me some time past, to your Address, a Box of Books; & that it ought to have reach’d you about the 7th or 8th of Decr. I have made the necessary Enquiries at the Bureaux for this Box, but can learn nothing of it. Has it ever come to your Hands?— I beg you will send me the Acct of your Disbursements for me, & they shall be immediately paid.—
I have the honour to be Sir, Y. m. o. & m. h. S.
Mr. Bowens.
